AO 245B (Rev. 09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 201 9)
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                          Southern District of New York
                                                                               )
              UNITED STATES OF AMERICA                                         )         JUDGMENT IN A CRIMINAL CASE
                                   V.                                          )
                            Elias Hafen                                        )
                                                                                         Case Number: 1: 19 Cr. 00637-019(AKH)
                                                                               )
                                                                               )         USM Number: 87126-054
                                                                               )
                                                                               )          E. Scott Schirick/ AUSA, Jacob Fiddleman
                                                                               )         Defendant 's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                              Offense Ended
15 USC 80b-6 and                  Investment Advisor Fraud                                                        9/4/2019                    1
80b-17 and 18 USC 2



       The defendant is sentenced as provided in pages 2 through              _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                Dis         Dare dismissed on the motion of the United States.

         ft is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines , restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances .

                                                                                                                 2/4/2020
                                                                              Date of Imposition of Judgment



                       USDC SONY
                       DOCUMENT
                       ELECTRONICALLY FILED
                       DOC#: _ _ _~ - - -                                                    Hon. Alvin K. Hellerstein, U.S. District Judge
                       DATE FILED: 1../ I\ I2.,0')..0                         Name and Title of Judge

                                      '
                                                                                     ~          , / / 2...o 2-t)
                                                                              Date                   7
AO 245B (Rev. 09/1 9) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                     Judgment - Page       2   of   8
 DEFENDANT: Elias Hafen
 CASE NUMBER: 1: 19 Cr. 00637-019(AKH)

                                                              IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  30 months. The defendant is notified of his right to appeal.




      0    The court makes the following recommendations to the Bureau of Prisons:
           that the defendant be confined at the Otisville Facility.




      0 The defendant is remanded to the custody of the United States Marshal.

      0 The defendant shall surrender to the United States Marshal for this district:
           0    at
                     ----------
                                                   0   a.m.    D    p.m.     on

           0    as notified by the United States Marshal.

      0    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           @ before 2 p.m. on           4/7/2020
           0    as notified by the United States Marshal.

           0    as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
 I have executed this judgment as follows :




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UN ITE D ST ATES MARSHAL


                                                                            By
                                                                                              DEPUTY UN ITED STATES MA RSHAL
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                        Judgment-Page _ _ _ of
DEFENDANT: Elias Hafen
CASE NUMBER: 1: 19 Cr. 00637-019(AKH)
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 3 years .




                                                       MANDATORY CONDITIONS
1.    You must not commit another federal , state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               ili The above drug testing condition is suspended, based on the court's determination that yo u
                   pose a low risk of future substance abuse. (check if applicable)
4.     Ill You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution . (check if applicable)
5.     !YI You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                             Judgment-Page     - -~ - - of - --=--- -
DEFENDANT: Elias Hafen
CASE NUMBER: 1: 19 Cr. 00637-019(AKH)


         "                             ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition .

I.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2.  After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3.  You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
    court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. lfyou plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8.  You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the pennission of the
    probation officer.
9.  lfyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
JO. You must not own, possess, or have access to a fireaim , ammunition, destructive device, or dangerous weapon (i.e ., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
    first getting the pennission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision .




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts. gov .


Defendant's Signature                                                                                   Date
                                                                                                               ------------
AO 245B (Rev . 09/19)   Judgment in a Cri min al Case
                        Sheet 3D- Superv ised Release
                                                                                                           5_
                                                                                           Judgment-Page _ _     of      8
DEFENDANT: Elias Hafen
CASE NUMBER: 1: 19 Cr. 00637-019(AKH)

                                          SPECIAL CONDITIONS OF SUPERVISION



 1. The defendant must obey the immigration laws and comply with the directives of immigration authorities.

 2. The defendant must not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless he is in compliance with the installment payment schedule.

 3. The defendant shall provide the probation officer with access to any requested financial information.

 4. The defendant shall submit his/her person , and any property, residence , vehicle papers, computer,
 other electronic communication, data storage devices, cloud storage or media, and effects to a
 search by any United States Probation Officer, and if needed , with the assistance of any law
 enforcement. The search is to be conducted when there is reasonable suspicion concerning
 violation of a condition of supervision or unlawful conduct by the person being supervised. Failure
 to submit to a search may be grounds for revocation of release. The defendant shall warn any
 other occupants that the premises may be subject to searches pursuant to this condition . Any
 search shall be conducted at a reasonable time and in a reasonable manner.

 5. The defendant shall pay restitution in the amount of $745,000 .00, to be paid in 36 equal installments payable on
 the 30th day of each month to begin after release from custody.

 6. It is recommended that the defendant be supervised in his district of residence.
AO 245B (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                  Judgment -   Page   --'6~_ of          8
 DEFENDANT: Elias Hafen
 CASE NUMBER: 1: 19 Cr. 00637-019(AKH)
                                                  CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution                  Fine                         AVAA Assessment*               NT A Assessment**
 TOTALS             $   100.00               $    745,000 .00            $                             $                              $



 D      The determination of restitution is deferred until
                                                                -----
                                                                                 . An Amended Judgment in a Criminal Case (A O 245C) will be
        entered after such determination .

 D      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priority or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States 1s paid.

 Name of Payee                                                    Total Loss***                        Restitution Ordered            Priority or Percentage
   Clerk, U.S. District Court for disbursement

   to the following persons

   Bobbie Neubert                                                              $550,000.00                       $550,000.00
   Charlsie Claxton                                                            $150,000.00                       $150,000.00
   Roger Person                                                                  $25,000.00                       $25,000 .00
   Sally Lum                                                                     $20,000.00                       $20,000.00




 TOTALS                                $                 745,000.00                    $                   745,000 .00
                                                                                           ----------


 D       Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 I 2(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 I 2(g).

 !ill    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         D   the interest requirement is waived for the           D    fine     !ill   restitution .

         D   the interest requirement for the        D     fine       D restitution is modified as follows:

 * Amy, Vicky , and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking A.ct of2015, Pub. L. No . 114-22.
 *** Findings for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and 113A of Title                     18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                          Judgment - Page   7     of        8
 DEFENDANT: Elias Hafen
 CASE NUMBER: 1: 19 Cr. 00637-019(AKH)

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows :

 A     Ill   Lump sum payment of$           100.00             due immediately, balance due

             O     not later than                                  , or
             O     in accordance with     O    C,    O    D,   O    E,or    O F below; or
 B     O Payment to begin immediately (may be combined with                DC,       0 D, or     0 F below); or

 C     O     Payment in equal       _ _ _ _ _ (e.g.. weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     O     Payment in equal        _ _ _ _ _ (e.g., weekly, monthly. quarterly) installments of $ _ _ _ _ over a period of
                           (e. g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     O     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

 F     Ill   Special instructions regarding the payment of criminal monetary penalties:
              The defendant shall pay restitution in the amount of $745,000 .00, to be paid in 36 equal installments payable on
              the 30th day of each month to begin after release from custody.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program , are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 0     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                               Joint and Several               Corresponding Payee,
       (including defendant number)                        Total Amount                    Amount                         if appropriate




 0     The defendant shall pay the cost of prosecution.

 0     The defendant shall pay the following court cost(s):

 0     The defendant shall forfeit the defendant' s interest in the following property to the United States:




Payments shall be a_ppl ied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(5) fine principal, (o) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6B - Schedul e of Payments
                                                                                              Judgment-Page _ __   of
DEFENDANT: Elias Hafen
CASE NUMB ER: 1: 19 Cr. 00637-019(AKH)

                                             ADDITIONAL FORFEITED PROPERTY
   The defendant shall forfeit his interest in the following property to the United States:

   All property that constitutes or was derived from proceeds traceable to the commission of the offense, including but not
   limited to , a sum of U.S. currency in the amount of $806 ,750 .00 .
